                  Case 3:17-cv-06064-BHS Document 77 Filed 03/31/20 Page 1 of 4



                                                                      The Honorable Benjamin H. Settle
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON (AT TACOMA)
11
     JEREMY WOLFSON,
12                                                         No. C17-6064 BHS
                       Plaintiff,
13                                                         PLAINTIFF’S VERIFIED MOTION TO
                vs.                                        CONTINUE DEADLINES AND ORDER
14                                                         THEREON
15   BANK OF AMERICA, NATIONAL                             NOTE ON MOTION CALENDAR:
     ASSOCIATION, its successors in interest               APRIL 10, 2019
16   and/or Assigns; MORTGAGE ELECTRONIC
     REGISTRATION SYSTEMS INC,
17

18                     Defendants.

19

20
                                              CERTIFICATION
21
                The undersigned certifies that I conferred with counsel for Defendants, and they will
22
     oppose.
23
                                                  MOTION
24
                Plaintiff moves the Court to extend all pending deadlines set forth in the Order Setting
25
     Bench Trial and Pretrial Dates (Docket No. 72) by approximately 90 days, and to set the
26
     deadlines below for Mr. Wolfson to produce documents and appear at his deposition. There is
27
     PLAINTIFF’S MOTION AND ORDER- 1
     S1939607

                                                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
                  Case 3:17-cv-06064-BHS Document 77 Filed 03/31/20 Page 2 of 4




 1   good cause for this motion. Plaintiff Jeremy Wolfson travels outside the state of Washington

 2   frequently for business. Most or all court business is suspended during the coronavirus crisis.

 3   All public libraries and law libraries are closed, making legal research difficult or

 4   impossible. Please note that public libraries and law libraries are part of the legal system, as

 5   laws are published there, and therefore there can be no due process unless the libraries are open.

 6   Currently, the deadline to complete discovery is April 27, 2020. A continuance of the current

 7   deadlines in this case is necessary to complete discovery.

 8              This motion is based upon the following facts:

 9              1. The deposition of Mr. Wolfson has been completed.

10              2. On 4/8/2019, Mr. Wolfson served requests for admissions, production of documents

11                 and interrogatories on Defendants Bank of America and MERS.

12              3. The responses from Defendants Bank of America and MERS were unsatisfactory as

13                 they mostly consisted of objections, and plaintiff must move to compel proper

14                 responses if negotiations fail.

15              4. Mr. Wolfson has served a Rule 31 Deposition by Written Questions on each of

16                 Defendants BANA and MERS.

17              5. A continuance of current deadlines is necessary to allow discovery to be concluded

18                 and accommodate Mr. Wolfson's work schedule and the reopening of the libraries to

19                 allow for legal research.

20              Plaintiff requests that the Court approve this motion and enter an amended Order Setting

21              Bench Trial and Pretrial Dates continuing the pending deadlines and trial setting by

22              approximately 90 days, or to such other dates as determined by the Court.                        For

23              convenience, the following deadlines reflect a continuance of approximately 90 days:

24                 THREE DAY BENCH TRIAL set for 9:00am- November 17, 2020

25                 Disclosure of rebuttal expert testimony under FRCP 26(a)(2)- June 11, 2020

26                 All motions related to discovery must be filed by- June 23, 2020

27
     PLAINTIFF’S MOTION AND ORDER- 2
     S1939607

                                                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
                 Case 3:17-cv-06064-BHS Document 77 Filed 03/31/20 Page 3 of 4




 1                 Discovery completed by- July 21, 2020

 2                 All dispositive motions must be filed by- August 20, 2020

 3                 Motions in limine should be filed with the Court by- October 27, 2020

 4                 Pretrial conference will be held at 11:00 am on- November 3, 2020

 5                 Trial briefs, proposed findings and conclusions and deposition designations

 6                 due by- October 28, 2020

 7

 8              I declare under penalty of perjury that the foregoing is true and correct.
 9   Executed on this 31 day of March, 2020.

10

11                 /s/___ Jeremy Wolfson____________

12                 Jeremy Wolfson, Plaintiff
                   16208 132nd Ave East
13                 Puyallup, WA 98374
14                 (253) 592-7860

15

16
                THE FOREGOING MOTION IS APPROVED BY THE COURT.                                         IT IS SO
17
     ORDERED.
18
                      Dated this ____ day of _________, 2020.
19

20

21

22

23                                                  UNITED STATES DISTRICT JUDGE

24

25

26

27
     PLAINTIFF’S MOTION AND ORDER- 3
     S1939607

                                                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
                  Case 3:17-cv-06064-BHS Document 77 Filed 03/31/20 Page 4 of 4




 1

 2

 3

 4                                     CERTIFICATE OF SERVICE
 5              I hereby certify that on the 31st March, 2019,
 6
            1.       I caused to be electronically filed the foregoing PLAINTIFF’S VERIFIED
 7   MOTION TO CONTINUE DEADLINES AND SET DEPOSITION AND ORDER
     THEREON with the Clerk of the Court using the CM/ECF System which will send notification
 8   of such filing to the following:
 9
                       Daniel J. Gibbons: djg@witherspoonkelley.com
10                     DOUGLAS C. STASTNY, WSBA No. 52383
                       dcs@severson.com
11
                       SEVERSON & WERSON
12                     A Professional Corporation
                       The Atrium
13                     19100 Von Karman Avenue, Suite 700
14                     Irvine, California 92612
                       Telephone: (949) 442-7110
15                     Facsimile: (949) 442-7118
16
           2.      I hereby certify that I have mailed by United States Postal Service the foregoing
17   document to the following non-CM/ECF participants at the address listed: None.
18           3.     I hereby certify that I have mailed by United States Postal Service the document
19   to the following CM/ECF participants at the address listed below: None.

20           4.      I hereby certify that I have hand-delivered the document to the following
     participants at the addresses listed below: None.
21
                                               s/ Jeremy Wolfson
22                                            Jeremy Wolfson
23                                            16208 132nd Ave East
                                              Puyallup, WA 98374
24                                            (253) 592-7860

25

26

27
     PLAINTIFF’S MOTION AND ORDER- 4
     S1939607

                                                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                           Spokane, Washington 99201-0300        Fax: 509.458.2728
